 
 
I 
111th CONGRESS
1st Session
H. R. 1348 
IN THE HOUSE OF REPRESENTATIVES 
 
March 5, 2009 
Mr. Paul introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To require the Board of Governors of the Federal Reserve System to publish information on financial assistance provided to various entities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Reserve Sunshine Act.
2.Publication of Board actionsNotwithstanding any other provision of law, the Board of Governors of the Federal Reserve System (hereafter in this Act referred to as the Board) shall publish on its website, with respect to all loans and other financial assistance it has provided since March 24, 2008, under the third undesignated paragraph of section 13 of the Federal Reserve Act (12 U.S.C. 343) or any other authority of the Board, including the Discount Window and the Term Auction Facility—
(1)the identity of each business, individual, or entity to which the Board has provided such assistance;
(2)the type of financial assistance provided to that business, individual, or entity;
(3)the value or amount of that financial assistance;
(4)the date on which the financial assistance was provided;
(5)the specific terms of any repayment expected, including the repayment time period, interest charges, collateral, limitations on executive compensation or dividends, and other material terms; and
(6)the specific rationale for providing assistance in each instance.
3.TimingThe Board shall publish information required by this section—
(1)not later than 7 days after the date of enactment of this Act; and
(2)in updated form, not less frequently than once every 30 days. 
 
